Citation Nr: 1534493	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-20 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of a left great toe fracture.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1972 to November 1974, thereafter serving on active duty in the United States Army from May 1975 to September 1977, and then serving a final period of active duty in the United States Marine Corps from June 1985 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, inter alia, denied the Veteran's claim of entitlement to a compensable evaluation for residuals of a left great toe fracture.  

At an April 2013 videoconference hearing, the Veteran, accompanied by his attorney, appeared at the RO to present oral testimony in support of his appeal before a Veterans Law Judge from the Board.  

In a November 2013, the Board, inter alia, rendered an appellate decision denying the Veteran's claim for a compensable evaluation for his service-connected residuals of a left great toe fracture.  In February 2014, the Veteran, through counsel, filed a timely notice of intent to appeal this adverse determination to the United States Court of Appeals for Veterans' Claims (Court).  


FINDINGS OF FACT

In March 2015, the Veteran's attorney confirmed to VA via submission of a copy of his official death certificate that the Veteran died in December 2013 during the pendency of the current appeal. 





CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, as this appeal was pending before the Court, VA was notified by the Veteran's attorney that the Veteran had died on December [redacted], 2013.  The Court subsequently verified the appellant's death via his attorney's submission of a copy of the Veteran's official death certificate in March 2015.  The attorney moved for the Court to order that part of the November 2013 Board decision denying a compensable rating for residuals of a left great toe fracture to be vacated and to dismiss the appeal.  The Court accordingly did so in an April 2015 memorandum decision and the case was thereafter remanded to the Board for appropriate action to comply with and implement the Court's decision.        

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).


ORDER

The appeal of the claim for a compensable evaluation for residuals of a left great toe fracture is dismissed. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


